Title: Dumas to the American Commissioners, 16 February 1779
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin


Messieurs
La haie 16 fevr. 1779
Ma derniere étoit du 27 au 29 Janvr. Le Jeudi d’après, 4e fevrier, l’Assemblée d’Hollde. résolut à la pluralité la réponse à donner à la France, mise sur le tapis le jour auparavant, contre laquelle Amsterdam renouvella formellement sa protestation du 19 xbr. Après quoi l’Assemblée se sépara. Elle reprendra ses séances ici le 25 de ce mois.
Les Etats-Généraux n’ont pas encore fait de réponse à Mr. l’Ambr.; les Députés des provinces ayant déclaré n’avoir pas reçu les pouvoirs de leurs Commettants.
Je reviens d’Amsterdam, où j’ai été voir si les quatre nouveaux Bourguemaîtres regnants sont dans les mêmes dispositions que ceux de l’anné passée; et j’ai trouvé que tout va bien: comme aussi, si les Commerçants se proposent de profiter incessamment des privileges qui leur sont accordés. Une Lettre ne souffre pas les détails, que j’ai communiqués à G—— F——.
L’Imprimé ci-joint vous remettra sous les yeux ce qui s’est jusqu’ici passé d’interessant.
Notre Ami m’a remis les matériaux d’un Plan de Traité. Je m’en occupe. Le long silence que l’Amérique garde, & les bruits semés & non contredits, d’une réconciliation avec l’Angleterre, me font appercevoir & éprouver plus de retenue & de timidité, de la part même de ceux d’Amsterdam, que l’année passée. J’ai grand besoin de bonnes nouvelles pour dissiper cette humeur froide. Je prie Dieu de garder l’Amérique contre les traîtres autant que contre les ennemis manifestes.
Mr. Stockton m’écrit de Francfort, qu’il passera incessamment ici pour aller à Paris. Je suis avec un grand respect, Messieurs Votre très humble & très-obéissant serviteur
Dumas
Passy à LL.EE.M. les Plénipres. des Et. Un. de l’Am.
 
Addressed: A Leurs Excellences / Messieurs les Plenipotentiaires / des Etats-Unis de l’Amérique / à Passy./.
Notation: Feb: 6. 79
